internal_revenue_service number release date index number -------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------- telephone number -------------------- refer reply to cc psi b07 plr-144503-04 date date legend a b c d e f g h i j date date date date date date date date date date date date date date date date date year -------------------------- ----------------------- ------------------ ----------------------------- ------------------------------------------------------------------- -------------------------------------- ------------------- -------------------------------------- ---------------------------------- ------------------------------------------- -------------------------------------- ----------------------- ------------------------- ----------------- -------------------------- ------------------- ---------------- --------------------- -------------------------- -------------------------- ----------------------- ----------------- ---------------------- ------------------- ----------------------- --------------------- -------------------------- ----------------- ------- plr-144503-04 binder x ---------------------------- ------------------------------------------------------------------------------------------ ---------------------------- --------------------------------------------- --------------------------- --------------------- ------------------------------------------------- ------------------------------------ --------------------------------------------------------------------- ---------------------------------------------- -------------------- ------------- ------------- --------- ----------- -------- ----------- -------- ---- ---- ---------- ---------- ------ ---------- ---------- ---------- ------------- ------------- ---------- --------- ---------------------------------------------------------------------------------------- y z site x site y operator ruling ruling state x a b c d e f g o p q r s t u v w x y z dear ---- this letter responds to a letter dated date submitted on behalf of a by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code the facts as represented by a and a's authorized representative are as follows a is a delaware limited_partnership a owns a facility for the production of solid synthetic_fuel from coal b is an illinois limited_liability_company and as general_partner of a owns an o capital interest and a p profits interest in a plr-144503-04 c d and e are limited partners in a c a delaware limited_liability_company owns a q capital interest and an r profits interest d owner of an s capital interest and a t profits interest in a is a state x corporation e a delaware corporation owns a u capital interest and a v profits interest in a a allocates receipts from the sale of synthetic_fuel among its partners in accordance with the profits interests of c d and e as set forth in a's partnership_agreement c is owned in w percent by f and in x percent by g f is a delaware corporation and is a wholly-owned subsidiary of h g is a delaware llc and its sole owner is i g is a disregarded_entity for federal_income_tax purposes c allocates receipts from the sale of synthetic_fuel among its members in accordance with the membership interests of f and g as set forth in c's membership agreement prior to the current partnership structure x served as general_partner on date x was notified of the limited partners’ desire to replace x as general_partner on date b was formally appointed as general_partner under the original partnership_agreement e and j were the only limited partners on date e and j entered into an option agreement with d giving d the option to purchase a y capital interest from e and a z capital interest from j d exercised its option on date when it entered into a purchase and sales agreement with e and j to purchase the aforementioned interests for a recently on date j transferred its remaining limited_partnership_interest to in a to c which it owned with f this was pursuant to the operating_agreement of c shortly thereafter on date j sold to g the interest in c which g currently holds under the purchase agreement the purchase_price for the interest consists of an initial payment of b followed by a series of contingent and non-contingent payments taxpayer represents that based on the expected operations of the facility the net present_value of the contingent payments to be made to j under the purchase agreement will be less than percent of the total payments made to j under the purchase agreement on date x sought a private_letter_ruling regarding the planned facility at site x the service issued ruling on date the facility was built pursuant to a construction_contract entered into on date between x and y construction of the facility was completed on date the facility was initially located at site x the construction_contract provides for liquidated_damages of at least five percent of the cost of the facility it also includes a description of the facility to be constructed a completion date and a price the construction_contract is valid under state law the taxpayer represents that the construction_contract was binding and enforceable against the parties under the applicable state law at the time it was executed and was not modified or amended except for certain described change orders plr-144503-04 in year the facility was transferred from x to z following the transfer x requested a letter_ruling on date and ruling was issued on date a subsequently acquired the facility from z on date as a result of the high costs of operating the facility at site x a decided to move the facility from site x to site y the facility was designed with the ability to be moved from one site to another depending on the availability price quality and location of coal feedstock on date a completed the relocation of the facility from site x to site y this relocation occurred because of a's inability to obtain sufficient coal feedstock at site x following this relocation the fair_market_value of the original property comprising the facility at site x was more than percent of the facility's total value the cost of the new property plus the value of the original property further the only essential component of site x that is not retained at site y is the dryer which was necessary at site x due to insufficient drying capabilities and inadequate clean coal fines but is not necessary at site y where such conditions do not exist finally the relocation of the facility from site x to site y has not significantly increased the production capacity of the facility taxpayer has supplied a detailed description of the process employed by the facility recognized experts in coal combustion chemistry have performed numerous tests on the coal used at the facility and the synfuel produced at the facility and have submitted reports in which the experts conclude that significant chemical changes take place with the application of the process to the coal taxpayer with use of this process expects to maintain a level of chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change a is now using binder to reduce costs and because petroleum-based binders are commonly used in the synthetic_fuel industry use of the new binder has not increased the production output of the facility taxpayer has also proposed that in the future a may experiment with other binders or feedstock in an effort to improve the synthetic_fuel it produces and reduce its costs however no opinion is expressed regarding reagents for which no chemical change reports have been submitted under an operating_agreement operator will provide services to a in connection with management operation maintenance and repair of the facility at site y the operating_agreement dated date has a term of one year automatically renewed unless terminated by either party for the performance of services operator is paid dollar_figurec per month along with a management fee based on monthly synthetic_fuel production at the facility on date a entered into a site lease agreement for site y with d for a term lasting to the earlier of date or the date on which the synthetic_fuel produced at facility ceases to constitute a qualified_fuel for purposes of sec_29 the site lease can also terminate upon written notice from d to a or termination of the synthetic_fuel sales plr-144503-04 agreement upon termination of the site lease a is responsible for restoring site y to substantially the same condition the feedstock for the facility at site y is provided by d to a pursuant to a feedstock agreement dated date under the agreement a agrees to purchase all of its coal requirements for the facility from d in the event that d fails to supply a with a sufficient supply of coal feedstock a may purchase its necessary supply from other providers however upon such purchase d must reimburse a for the difference in purchase_price under the agreement the purchase_price of each ton of coal is the monthly weighted average inventory cost of d’s coal pile this agreement terminates upon the earlier of date and the date on which the synthetic_fuel produced at facility ceases to constitute a qualified_fuel for purposes of sec_29 in conjunction with the feedstock agreement a and d entered into a synthetic_fuel sales agreement dated date under the agreement d will purchase all synthetic_fuel produced by a at the facility at site y up to d tons per year beyond that amount d has the option to purchase any excess synthetic_fuel produced by a the purchase_price of each ton of the synthetic_fuel will be the monthly per ton weighted average inventory cost of the facility’s untreated coal less e per ton the synthetic_fuel sales agreement terminates upon the earlier of date and the date on which the synthetic_fuel produced at facility ceases to constitute a qualified_fuel for purposes of sec_29 in addition the synthetic_fuel sales agreement contains a liquidated_damages provision if the amount of synthetic_fuel purchased by d is less than f tons then d must pay liquidated_damages to a under the agreement liquidated_damages are subject_to a g per ton limit however if a is able to sell the additional synthetic_fuel to a substitute buyer for the same or a higher price no liquidated_damages will be due further if a has an opportunity to sell synthetic_fuel at a higher price d has a right_of_first_refusal to purchase the synthetic_fuel at the higher price a represents that it will not sell synfuel to any related_party the rulings requested by a are as follows the synthetic_fuel produced by the facility is a solid synthetic_fuel produced from coal feedstock that differs significantly in chemical composition from the coal from which it is produced and thus constitutes a qualified_fuel within the meaning of sec_29 the construction_contract constitutes a binding written contract in effect before date within the meaning of sec_29 the facility is placed_in_service for purposes of sec_29 on the date that it was placed in a condition or state plr-144503-04 of readiness and availability for its specifically assigned function as described in the income_tax regulations sec_1_46-3 and sec_1_167_a_-11 to produce synthetic_fuel production from the facility will be attributable solely to a within the meaning of sec_29 and a will be allowed the credit as determined under sec_29 for synthetic_fuel produced by the facility and sold by a to unrelated persons provided the facility was placed_in_service within the meaning of sec_29 prior to date neither the relocation of the facility after date nor replacement of parts or other capital improvements after that date will result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service for purposes of sec_29 in addition any future relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service for purposes of sec_29 if the fair_market_value of the original property that is incorporated into the facility exceeds of the total fair_market_value of the facility immediately following the relocation or replacement any sec_29 credit allowed to a may be passed through to and allocated among the partners of a under the principles of sec_702 in accordance with the partners' interest in a at the time the sec_29 credits are allowed for purposes of the sec_29 credit a partner's interest in a is determined based on a valid allocation of the receipts from the sale of the sec_29 credit synthetic_fuel any sec_29 credit allowed to c may be passed through to and allocated among the members of c under the principles of sec_702 in accordance with the members' interest in c at the time the sec_29 credits are allowed for purposes of the sec_29 credit a member's interest in c is determined based on a valid allocation of the receipts from the sale of the sec_29 credit synthetic_fuel provided the facility was placed_in_service within the meaning of sec_29 prior to date the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date or if a terminates plr-144503-04 or is reconstituted within the meaning of sec_708 after a sale_or_exchange of partnership interests in a provided the facility was placed_in_service within the meaning of sec_29 prior to date the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date or if c terminates or is reconstituted within the meaning of sec_708 after a sale_or_exchange of membership interests in c ruling_request and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations is relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1 c ii of the income_tax regulations a synthetic_fuel must differ significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 of the income_tax regulations consistent with its private_letter_ruling practice that began in the mid 1990's the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change plr-144503-04 in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement i r b the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to a consistent with announcement and the service’s long standing ruling practice accordingly based on expert test results submitted by a we conclude that a with use of the described process and a specified chemical reagent will produce a solid synthetic_fuel from coal constituting a qualified_fuel within the meaning of sec_29 because a owns the facility and operates and maintains the facility through operator we conclude that a will be entitled to the sec_29 credit for the production of qualified_fuel from the facility that is sold to an unrelated_person ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date provides for liquidated_damages of at least five percent of the total_contract_price and includes such essential features as a description of the facility to be constructed a completion date and a price therefore we conclude that the construction_contract is a binding written plr-144503-04 contract in effect before date within the meaning of sec_29 ruling requests and to qualify for the sec_29 credit the facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1 a - e i and d ii of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when the facility was placed_in_service revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 provided the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as originally placed_in_service prior to date if the fair_market_value of the property used at the original facility is more than percent of the facility's total fair_market_value immediately following the relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining a facility's total fair_market_value at the time of plr-144503-04 relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence each facility's total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction a facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code and other administrative assets consistent with the holding in revrul_94_31 provided a’s facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location or replacement of part of the facility after date will not result in a new placed_in_service_date for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property ruling_request and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 plr-144503-04 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to a may be allocated among the partners of a under the principles of sec_702 in accordance with each partner's interest in a as of the time the credit arises for purposes of the sec_29 credit a partner's interest in a is determined based on a valid allocation of the receipts from the sale of the sec_29 credit qualified_fuel similarly we conclude that the credit attributable to c as a partner of a may be passed through to and allocated among the members of c under the principles of sec_702 in accordance with each member’s interest in c as of the time the credit arises for purposes of the sec_29 credit a member's interest in c is determined based on a valid allocation of the receipts from the sale of the sec_29 credit qualified_fuel ruling_request and the sec_29 credit has always been a time sensitive credit in that eligibility for the plr-144503-04 credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date on property that first began production after date congress has extended the sec_29 credit four times the placed-in-service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide a tax incentive for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that the extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in-service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the plr-144503-04 terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the placed-in-service deadline under sec_29 and sec_29 g a is determined by reference to when the facility is first placed_in_service therefore provided the facility was placed_in_service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 for the new owner further a termination of a under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of synthetic_fuel to unrelated persons after a sale_or_exchange of the partnership interests in a likewise a termination of c under sec_708 will not preclude the reconstituted membership from claiming the sec_29 credit for the production and sale of synthetic_fuel to unrelated persons after a sale_or_exchange of the membership interests in c accordingly based on the representations of a and a's authorized representative we conclude as follows the synthetic_fuel produced by the facility is a solid synthetic_fuel produced from coal feedstock that differs significantly in chemical composition from the coal from which it is produced and thus constitutes a qualified_fuel within the meaning of sec_29 the construction_contract constitutes a binding written contract in effect before date within the meaning of sec_29 the facility is placed_in_service for purposes of sec_29 on the date that it was placed in a condition or state of readiness and availability for its specifically assigned function as described in regulations sec_1 d ii and a -11 e i to produce synthetic_fuel production from the facility will be attributable solely to a within the meaning of sec_29 and a will be allowed the credit as determined under sec_29 for synthetic_fuel produced by the facility and sold to unrelated persons plr-144503-04 provided the facility was placed_in_service within the meaning of sec_29 prior to date neither the relocation of the facility after june nor replacement of parts or other capital improvements after that date will result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service for purposes of sec_29 provided that the fair_market_value of the original property that is incorporated into te facility exceeds of the total fair_market_value of the facility immediately following the relocation or replacement in addition any future relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service for purposes of sec_29 if the fair_market_value of the original property that is incorporated into the facility exceeds of the total fair_market_value of the facility immediately following the relocation or replacement any sec_29 credit allowed to a may be passed through to and allocated among the partners of a under the principles of sec_702 in accordance with the partners' interest in a at the time the sec_29 credits are allowed for purposes of the sec_29 credit a partner's interest in a is determined based on a valid allocation of the receipts from the sale of the sec_29 credit synthetic_fuel any sec_29 credit allowed to c may be passed through to and allocated among the members of c under the principles of sec_702 in accordance with the members' interest in c at the time the sec_29 credits are allowed for purposes of the sec_29 credit a member's interest in c is determined based on a valid allocation of the receipts from the sale of the sec_29 credit synthetic_fuel provided the facility was placed_in_service within the meaning of sec_29 prior to date the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date or if a terminates or is reconstituted within the meaning of sec_708 after a sale_or_exchange of partnership interests in a provided the facility was placed_in_service within the meaning of sec_29 prior to date the facility plr-144503-04 will continue to be treated as placed_in_service before date if sold to a new owner after such date or if c terminates or is reconstituted within the meaning of sec_708 after a sale_or_exchange of partnership interests in c the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility or facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility or facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayers obtain from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when the facility was placed_in_service for purposes of sec_29 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2002_1 i r b however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries
